
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1692
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Edwards of
			 Maryland (for herself, Ms.
			 Norton, Mr. Bishop of
			 Georgia, Mr. Grijalva,
			 Mr. Farr, and
			 Ms. Bordallo) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of the
		  International Day for the Eradication of
		  Poverty.
	
	
		Whereas the World Bank estimates that about 1,400,000,000
			 people are living below the international poverty level of $1.25 U.S. per
			 day;
		Whereas the Census Bureau found that 43,600,000 United
			 States citizens are living in poverty, the highest number in 51 years of record
			 keeping;
		Whereas supplemental factors of poverty include hunger,
			 malnutrition, lower levels of education, and disease;
		Whereas the world’s poor are the most vulnerable to the
			 impacts of financial crises, climate change, and natural disasters;
		Whereas women comprise 70 percent of the world’s poor and
			 lack access to education, employment, and ownership of property and other
			 assets;
		Whereas a disparity exists between developing and
			 developed countries and amongst low-income and high-income households, with
			 more children dying in developing countries and low-income households;
		Whereas the World Health Organization finds that
			 poverty-related diseases are caused by the negative impacts of poverty,
			 including poor nutrition, lack of proper sanitation and clean water, indoor air
			 pollution, and low access to health care and education;
		Whereas the United States should remain committed to
			 providing aid and increasing awareness and education of world poverty;
			 and
		Whereas in 1992, the United Nations General Assembly
			 declared October 17 as the International Day for the Eradication of
			 Poverty to recognize the struggle of people living in poverty around
			 the world and provide an opportunity for the poor and their advocates to make
			 their concerns known internationally: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the goals and ideals of the International Day for the Eradication of
			 Poverty.
		
